DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franzen (US 20010011703 A1).
Regarding claim 1, Franzen teaches a time-of-flight mass analyzer comprising:
At least one ion mirror (reflector 11) for reflecting ions in a first dimension (X-dimension);
An ion accelerator (pulser 2) for pulsing ion packets into the ion mirror;
An ion detector (9); and
Focusing electrodes (Einzel lens 3) arranged and configured to control the motion of ions in a second dimension (Z-dimension) orthogonal to the first dimension so as to spatially focus each of the ion packets, so that the ions are smaller, in the second dimension, at the detector than when pulsed out of the ion accelerator (focus line focused on to the detector, paragraph 23, figure 2), wherein the focusing electrodes are configured to impart ions located at different positions, in the second dimension (Z-dimension) within the ion packet with different velocities in the second dimension so that each ion packet becomes progressively smaller in the second dimension as each ion packet travels to the ion detector (definition of focusing, ion packet converges and becomes smaller at least part of the way towards the detector).
Regarding claim 3, Franzen teaches that the focusing electrodes are configured to cause each ion packet to become continuously smaller in the second dimension as each ion packet travels from the ion mirror to the ion detector.
Regarding claim 4, Franzen teaches that the focusing electrodes comprise a plurality of electrodes (Einzel lens) configured to generate an electric field region through which ions travel in use.  Franzen does not state that the Einzel lens has equipotential field lines that curve as a function of position along the second dimension so as to focus ions in the second dimension, but this is a known property of an Einzel lens (https://en.wikipedia.org/wiki/Einzel_lens, curved field lines in figure 1).
Regarding claim 14, Franzen teaches that the mass analyzer is a multi-reflecting time of flight mass analyzer having two ion mirrors (11, 12, figure 2) that are elongated in the second dimension and configured to reflect ions multiple times in the first dimension, wherein the ion accelerator is arranged to receive ions and accelerate them into one of the ion mirrors.
Regarding claim 17, Franzen teaches that the length of the ion accelerator (1, figure 2) from which ions are pulsed is longer, in the second dimension (Z) than half the distance that the ion packet advances for each mirror reflection (figure 2, accelerator 1 is longer than half the distance the ions travel in Z for each reflection (distance between focal points 7).
	Regarding claim 19, Franzen teaches a method of mass spectrometry comprising: providing a mass analyzer as claimed in claim 1, receiving ions in said ion accelerator (from ion source 1), pulsing ions from said ion accelerator into said ion mirror, and receiving ions at said detector, wherein the motion of ions in the second dimension is controlled using said focusing electrodes to spatially focus each of the ion packets so that it is smaller in the second dimension at the detector than when pulsed out of the ion accelerator (paragraph 23, figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Franzen in view of Ristroph (US 20110168880 A1).
Regarding claim 2, Franzen teaches all the limitations of claim 1 as described above.  Franzen does not teach that the focusing electrodes are configured to isochronously focus the ions in the second dimension to the ion detector, and/or that the focusing electrodes are configured to focus the ions onto the detector such that the times of flight of the ions from the ion accelerator to the detector are independent of the positions of the ions in the second dimension within the ion packet.
Ristroph teaches a TOF mass spectrometer having focusing electrodes (lenses 1170) which are configured (due to curved mirrors 1120 and 1130, paragraph 64) to focus the ions onto the detector such that the time of flight of the ions are independent of positions of the ions in the drift direction (aberration with respect to drift direction is compensated, paragraph 64).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Franzen to have the mirror and lens arrangement of Ristroph in order to compensate for the aberration in the drift direction and increase accuracy of the TOF measurement as taught by Ristroph.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Franzen in view of Park (US 5,696,375 A).
Regarding claim 7, Franzen teaches all the limitations of claim 1 as described above.  Franzen does not teach that the focusing electrodes comprises a plurality of ion deflectors arranged such that different portions of an ion packet pass through different ones of the ion deflectors, and wherein the ion deflectors are configured to deflect the mean trajectories of the different portions of the ion packet by different amounts so as to focus the ion packet in the second dimension.
Park teaches a multideflector (figure 14A) used to focus ions in a TOF mass spectrometer (column 1 lines 11-12) with a plurality of ion deflectors (deflection plates 58-67) arranged such that different portions of an ion beam pass through different ones of the ion deflectors, and the ion deflectors are configured to deflect mean trajectories of the different portions of the ion packet by different amounts so as to focus the ion packet in the second dimension (column 13 lines 47-48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the Einzel lens of Franzen with the multideflector of Park, in order to controllably deflect different parts of the ion beam for more precise focusing as taught by Park.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Franzen in view of Chernushevich (US 20020030159 A1).
Regarding claim 12, Franzen teaches all the limitations of claim 1 as described above.  Franzen does not teach that the ion accelerator comprises an ion guide portion having electrodes arranged to receive ions, and one or more voltage supplies configured to apply potentials to these electrodes for confining ions in at least one dimension orthogonal to the second dimension.
Chernushevich teaches a TOF mass spectrometer having an ion accelerator (ion grids 36 and storage zone 34) comprising an ion guide (storage zone 34) having electrodes arranged to receive ions, and one or more voltage supplies configured to apply potentials to these electrodes for confining ions in a dimension orthogonal to the drift dimension (storage zone holds ions in the reflection direction, paragraph 56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Franzen to have the ion confinement near the accelerator taught by Chernushevich, in order to collect ions for a desired time to maximize ions in an m/z range of interest as taught by Chernushevich (paragraph 57).
Claims 1, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Verentchikov (US 20070176090 A1) in view of Franzen.
Regarding claim 1, Verentchikov teaches a time-of-flight mass analyzer (11 figure 1) comprising:
At least one ion mirror (grid-free ion mirrors 12) for reflecting ions in a first dimension (X-dimension);
An ion accelerator (14) for pulsing ion packets into the ion mirror;
An ion detector (16); and
Focusing electrodes (periodic lenses 17) arranged and configured to control the motion of ions in a second dimension (Z-dimension) orthogonal to the first dimension so as to spatially focus each of the ion packets.
Verentchikov does not teach that the packets are focused so that the packets are smaller, in the second dimension, at the detector than when pulsed out of the ion accelerator.
Franzen teaches an ion mirror with a lens that focuses ion packets so that the packets are smaller in the focusing dimension (Z-dimension) at a detector than when pulsed out of an ion accelerator (focus line focused on to the detector, paragraph 23, figure 2) and wherein the focusing electrodes are configured to impart ions located at different positions in the second dimension within each ion packet with different velocities in the second dimension so that each ion packet becomes progressively smaller in the second dimension as each ion packet travels to the ion detector.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the focusing of the lenses of Verentchikov so that the packet is smaller in the focusing dimension at the detector (i.e. the focus line is at the center of the ion mirror where the lenses and detector of Verentchikov are) than when pulsed out of the ion accelerator, as Verentchikov teaches that focusing ions to a small beam width in Z at the lenses allows smaller lenses and so a dense folding of the ion path to improve the gain of the detector (Verentchikov paragraph 49).
Regarding claim 14, Verentchikov teaches that the mass analyzer is a multi-reflecting time of flight mass analyzer having two ion mirrors (12) that are elongated in the second dimension (Z) and configured to reflect ions multiple times in the first dimension (X), wherein the ion accelerator is arranged to receive ions and accelerate them into the ions mirrors.
Regarding claim 15, Verentchikov teaches that the electrodes are arranged and configured to reflect ions multiple times between the ion mirrors in an oscillation plane defined by the first and second dimensions as the ions drift in the second dimension, wherein the ion accelerator is displaced from said oscillation plane in a third dimension (Y, figure 4) orthogonal to the first and second dimensions, and further comprising an electric sector (steering plates 44) configured to guide ions pulsed from the ion accelerator towards and into the oscillation plane (figure 4).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Verentchikov in view of Franzen and in further view of Verentchikov (US 20130056627 A1, hereinafter Verentchikov 2013).
Regarding claim 15, Verentchikov and Franzen teach all the limitations of claim 14 as described above.  Verentchikov teaches that the electrodes are arranged and configured to reflect ions multiple times between the ion mirrors in an oscillation plane defined by the first and second dimensions as the ions drift in the second dimension, wherein the ion accelerator is displaced from said oscillation plane in a third dimension (Y, figure 4) orthogonal to the first and second dimensions.
Verentchikov does not teach a first ion deflector arranged and configured to deflect ions pulsed from the ion accelerator in the third dimension towards said oscillation plane and a second ion deflector arranged and configured to deflect ions received from the first deflector so that the ions travel in said oscillation plane.
Verentchikov 2013 teaches a TOF mass spectrometer having an ion accelerator displaced from an oscillation plane wherein a first ion deflector (73, figure 7) deflects ion pulsed from the ion accelerator towards the oscillation plane and a second ion deflector (74) deflects ions received from the first deflector so that ions travel in the oscillation plane.
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the deflectors of Verentchikov 2013 for the steering plates (44) of Verentchikov, as a matter of selecting an equivalent means for injecting ions into the oscillation plane of the ion mirror with no unexpected result.
Regarding claim 16, Verentchikov 2013 teaches that the first and/or second ion deflector is a pulsed ion deflector connected to a pulsed voltage supply (paragraph 41).
Allowable Subject Matter
Claims 5, 6, 8-11, 13, 20 and 32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 6, the prior art does not disclose or make obvious a TOF mass spectrometer having focusing electrodes spaced apart by a gap with a curved longitudinal axis.
	Regarding claims 8-11, the prior art does not disclose or make obvious a TOF mass spectrometer having focusing electrodes configured to control the velocities of ions such that ions within an ion accelerator have velocities that decrease as a function of distance towards a detector.
	Regarding claim 13, the prior art does not disclose or make obvious a TOF mass spectrometer having an ion accelerator with an ion guide configured to receive ions travelling along a first direction including a plurality of DC electrodes spaced along the first direction and DC voltage supplies configured to apply different DC potentials to different ones of said DC electrodes such that when ions travel through the ion guide portion along the first direction they experience an ion confining force in at least one dimension orthogonal to the second dimension.
	Regarding claim 32, the prior art does not disclose or make obvious a TOF mass spectrometer comprising an RF ion trap converter or orthogonal accelerator elongated along the z-direction and ejecting ion packets along the x-direction, with deflectors or sectors after said ion trap converter or orthogonal accelerator for pulsed displacing of ion packets in the Y-direction to bring said ion packets onto an isochronous surface of mean ion trajectory, and isochronous means for packet focusing in the z-direction towards a detector, arranged within or after said ion trap convertor or orthogonal accelerator.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881